972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chester A. GIZA;  Yueh-Hua Giza, Plaintiffs-Appellants,v.CONSOLIDATION COAL CO., Defendant-Appellee.
No. 92-1059.
United States Court of Appeals,Fourth Circuit.
Argued:  July 8, 1992Decided:  August 11, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Frederick P. Stamp, Jr., District Judge.  (CA-85-56-W-S)
ARGUED:  James B. Stoneking, Bordas & Bordas, Wheeling, West Virginia, for Appellants.
Robert Mason Steptoe, Jr., Steptoe & Johnson, Clarksburg, West Virginia, for Appellee.
ON BRIEF:  David A. Jividen, Bordas & Bordas, Wheeling, West Virginia, for Appellants.
William F. Rohrbaugh, Steptoe & Johnson, Clarksburg, West Virginia, for Appellee.
N.D.W.Va.
Affirmed.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Chester A. and Yueh-Hua Giza appeal from the district court's order granting summary judgment to defendant Consolidation Coal Company.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the basis of the opinion of the district court.  See J.A. at 114-32.

AFFIRMED